Schlesinger & Co., LLC v SLG 220 News Owner LLC (2016 NY Slip Op 06979)





Schlesinger & Co., LLC v SLG 220 News Owner LLC


2016 NY Slip Op 06979


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2042 151955/14

[*1]Schlesinger & Company, LLC, Plaintiff-Appellant,
vSLG 220 News Owner LLC, Defendant-Respondent, SL Green Realty Corp. and 220 News LLC, Defendants.


Emery Celli Brinckerhoff & Abady LLP, New York (David A. Lebowitz of counsel), for appellant.
Stempel Bennett Claman & Hochberg, P.C., New York (Richard L. Claman of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about March 17, 2016, which denied plaintiff's motion for partial summary judgment on its cause of action for breach of a brokerage agreement as against SLG 220 News Owner LLC, unanimously affirmed, without costs.
Plaintiff failed to establish prima facie that the successor to the original tenant was, as required by the lease's limitation on the right to exercise the option to renew, a "successor entity to [the original] Tenant," i.e., that it had some measure of common ownership with the original tenant (see Matter of TBA Global, LLC v Fidus Partners, LLC, 132 AD3d 195, 210 [1st Dept 2015]). Plaintiff's alternative interpretation of the limitation clause, that any assignee of the lease was a "successor entity,"
would impermissibly read the limitation out of the lease (see God's Battalion of Prayer Pentecostal Church, Inc. v Miele Assoc., LLP, 6 NY3d 371, 374 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK